Title: Thomas Jefferson to John Wayles Eppes, 24 July 1809
From: Jefferson, Thomas
To: Eppes, John Wayles


          Dear Sir  Monticello July 24. 09.
          I recieved some time ago a summons from Commissioner Ladd to attend a settlement in the case of mr Wayles & mr Skelton’s accounts on the 1st of Aug. I expressed to him, in answer, my extreme anxiety to have that settlement made, & that I would attend any meeting which promised to be effectual; that I doubted whether in the sickly season an effectual meeting could be had at Richmond, & prayed a postponement to October. he has accordingly appointed the 20th of October. I write to Colo Skipwith & judge Fleming earnestly pressing their attendance, & I hope you will attend also. I have no interest in the issue, as the proportion I should have to recieve & pay would be the same. this renders the attendance of mr Skipwith & yourself indispensable. the demand is formidable, but, if attended to, is perfectly safe. I have all the papers in perfect order. one only paper is not under our command. it is the account of John Fleming, in possession of judge Fleming, on which we depend for vouching several articles. I press him to bring it to the meeting. I shall probably go by his house to the meeting. this circumstance must fix the time of my visit to Eppington. I will be there some days before the meeting, as it is possible some information may be had from your father’s papers. probably mr Skipwith will meet me there, which will give an opportunity to yourself & him to go over the papers with me and understand them before the meeting at Richmond. I pray you to present me affectionately to mrs Eppes the elder & to accept for yourself the assurances of my constant attachment & respect.
          
            Th:
            Jefferson
        